Citation Nr: 0809427	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-33 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a prostate 
disorder, to include prostatic hypertrophy or similar 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1966 to May 
1968, to include service in the Republic of Vietnam.  

This case has previously come before the Board.  In May 2007, 
the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in September 2003.  A transcript of 
the hearing has been associated with the claims file.  

The issue in regard to service connection for PTSD is 
remanded addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A prostate disorder, to include prostatic hypertrophy or 
similar condition, was not manifest in service and is not 
attributable to service.  


CONCLUSION OF LAW

A prostate disorder, to include prostatic hypertrophy or 
similar condition, was not was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007 ); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A letter dated in May 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2007 letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in July 2007.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  In 
Sanders, the claimant was allowed a meaningful opportunity to 
participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board also finds that a VA 
examination is not necessary to determine whether the 
appellant's prostate disorder is related to his period of 
honorable service, as the standards of the Court's recent 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  Under McLendon, VA must provide a medical 
examination in a service connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, service medical records are negative for 
findings in regard to a prostate disorder.  Also significant 
is the fact that a prostate disorder was first many years 
after his period of honorable service.  In light of these 
findings, the second and third prongs of McLendon have not 
been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in May 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. § 3.303 (2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board finds that service connection for a prostate 
disorder, to include prostatic hypertrophy or similar 
condition, is not warranted.  In this case, there is no 
competent evidence relating a prostate disorder, to include 
prostatic hypertrophy or similar condition, to service.  

The appellant testified that he had an onset of leakage in 
association with urination during service in Vietnam, and 
that he has had related symptoms since service.  Transcript 
at 5 (2003).  In that regard, the Board notes that the 
appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, and thus, his statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, while the appellant is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).  


In this case, while the appellant is competent to state that 
he had leakage during service, there is no competent evidence 
that a prostate disorder, to include prostatic hypertrophy or 
similar disorder, is related to service.  The veteran is not 
competent to offer an opinion that his urine leakage is 
related to his prostate.  The Board notes that the May 1968 
separation examination report shows that the genitourinary 
system was normal, and on the accompanying medical history, 
he denied having or having had frequent or painful urination.  
The initial evidence of a prostate disorder or similar 
condition, is many years post service.  While a June 1984 VA 
record notes prostate problems, and a November 1989 record 
notes chronic prostatitis, there is no competent evidence 
establishing that a prostate disorder was manifest in service 
or until many years post service.  The Board may, and will, 
consider in its assessment of a service connection claim the 
passage of a lengthy period of time wherein the appellant has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

The Board notes that a January 1989 record notes a two-year 
history of impotence and an August 1995 record notes that the 
prostate was "OK."  To the extent that a February 2000 VA 
record notes prostatitis, and prostate cancer counseling was 
noted in May 2004, there is no competent evidence that the 
appellant has prostate cancer and such has not been asserted.  

In sum, service medical records are negative for findings or 
a diagnosis of a prostate disorder, a prostate disorder was 
not shown until many years post service, and there is no 
competent evidence linking a prostate disorder, to include 
prostatic hypertrophy or similar disorder, to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  




ORDER

Service connection for a prostate disorder, to include 
prostatic hypertrophy or similar condition, is denied.  


REMAND

Initially, in regard to diagnosis of PTSD, the Board notes 
that while the March 2003 rating decision cited the correct 
standard regarding diagnosis of PTSD, the June 2007 
supplemental statement of the case cites the incorrect 
standard.  The regulatory standard of "clear diagnosis" was 
the standard in effect prior to March 7, 1997.  See 38 C.F.R. 
§ 3.304(f) (1996).  The appellant filed his claim in February 
2001.  The current regulation requires that a diagnosis of 
PTSD conform to the criteria of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American 
Psychiatric Association (1994) (DSM-IV).  

In addition, a March 2003 rating decision notes that, 
"[t]here is no diagnosis of PTSD in any of the medical 
evidence we have received," and that PTSD had not been 
clinically diagnosed.  The Board notes that although VA 
records, dated in November 2000 and April 2007, reflect that 
PTSD screening was negative, a January 2004 VA record 
specifically notes ongoing treatment for PTSD.  

In addition, in an October 2002 notice of disagreement, the 
appellant asserted that he had PTSD as a result of combat 
exposure.  A February 2002 rating decision reflects that the 
AOJ assigned a combat status code of "1," indicating that 
he was not a combat veteran.  A March 2003 rating decision 
notes that while service records established that he was 
attached to a combat unit during service in Vietnam, there 
was no indication that he participated in combat because he 
had no combat medals.  The Board notes that evidence of an 
award of a combat medal is one way in which to establish 
combat status, not the only way.  The award of a Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Other supportive evidence, however, 
can be sufficient to establish combat status in some 
circumstances.  

The Board notes that service personnel records reflect that 
during service in Vietnam the appellant was assigned to an 
artillery unit as a cannoneer and the records note campaign 
Vietnam Counter Offensive II.  In addition, a June 2004 
statement of the case reflects that the AOJ granted service 
connection for a hearing loss disability and tinnitus, in 
part, based upon an April 2004 VA opinion relating the 
disabilities to noise exposure during service, to include 
artillery, mortars, and explosions associated with "active 
combat."  

In regard to the claimed in-service stressors, in a March 
2003 rating decision, the AOJ noted that, "an exhaustive 
search of available hard-copy and on-line records has not 
provided adequate verification of the incidents you reported 
experiencing in 1967 and 1968."  The Board notes that 
documentation in association with the search has not been 
associated with the claims file preventing the Board from 
determining which stressor or stressors was the subject of 
the search.  

In addition, in an October 2002 notice of disagreement, the 
appellant stated that he was in daily contact with the enemy 
in Vietnam and witnessed helicopters crash and fellow 
servicemen dying.  He stated that he witnessed a helicopter 
crash near the end of May 1967 or the beginning of June 1967, 
in which the helicopter crashed on top of a bunker killing 
the four individuals in the helicopter and killing four 
others on top of the bunker.  In correspondence received in 
December 2002, he stated that during the first or second week 
of June 1967, he witnessed the helicopter in which his First 
Sergeant and his Battery Commander were passengers, having 
been shot down.  In addition, he stated that shortly after 
that incident, toward the end of June 1967, North of Chulai 
on "Hill 54," a helicopter exploded on the ammunition 
supply and that he witnessed the men inside the helicopter 
burn and die during the explosion, after which the compound 
was evacuated.  In April 2004, he stated that his Battery 
Commander and First Sergeant flew out by helicopter to 
observe shot patterns and never returned.  He added that he 
found out that they had been shot down and were killed.  The 
Board notes that while a noncombat stressor must be 
corroborated by credible supporting evidence, the Court has 
held in Suozzi v. Brown, 10 Vet. App. 307 (1997) that an 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure, and that corroboration of every detail is 
not required.  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The Board finds that further development in 
regard to whether the appellant has PTSD related to service 
is warranted.  

Lastly, the Board notes that a January 2006 VA examination 
report reflects that the appellant exaggerated his responses.  
The appellant is informed that failure to cooperate with a VA 
examination is tantamount to failing to report and may result 
in the denial of the claim.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to corroborate 
the claimed stressors.  A copy of the 
appellant's stressor statements, along 
with copies of his service personnel 
records should accompany any request to 
the U.S. Army and Joint Services Records 
Research Center for verification.  All 
requests and responses should be 
associated with the claims file.  

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  The claims 
file should be made available for review 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether the appellant has 
a diagnosis of PTSD that conforms to the 
criteria of the DSM-IV, and if so, the 
specific stressor(s) upon which the 
diagnosis is based should be identified.  
A complete rationale should accompany all 
opinions provided.

3.  In light of the above, the AOJ should 
readudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


